Action on the case to recover damages for the destruction of the plaintiff’s home and domestic happiness as the result of the alienation of his wife’s affections by reason of the defendant’s illicit relations with her. Plea, the general issue. Verdict for plaintiff for $1250. The defendant filed a general motion for a new trial. The rescript says : "It was not in controversy that the plaintiff’s wife deserted him and took up her abode in a tenement owned by the defendant; that the defendant frequently visited her in that house, and that before and after her desertion of her husband she worked for the defendant his home and frequently remained there during the night as well as during the day time, with no other persons in the house. As is usual in a majority of this class of cases, the evidence tending to prove illicit relations between the parties was circumstantial; but after a careful examination of all the testimony in connection with the situations and circumstances disclosed, it is the opinion of the court that it fully justified the conclusion reached by the jury, and that the damages cannot be deemed excessive.”Motion overruled.